As plaintiff and defendant were driving in the same direction and defendant was passing plaintiff, the latter's car ran off the road, turned over, and he was injured. Each blames the other for the accident. Plaintiff had judgment for $3,500.
Plaintiff suffered a broken leg, a broken nose, a broken and misplaced upper jaw bone, loosened teeth, and other severe injuries. He testified his leg pains him, especially when he walks, his head aches, and his jaw hurts when he eats. In view of this testimony, it was not error to permit the jury to consider compensation for future pain and suffering. Pains from broken bones do not cease in an instant. The verdict demonstrates that the jury did not misuse the instruction of the court.
Defendant's contention that the court submitted to the jury some elements of compensation which *Page 238 
were not covered by the declaration comes too late. The charge was within the evidence. The testimony was taken without objection. No request to limit recovery was made. There is nothing to review.
The testimony as to the cause of the accident was in sharp conflict, with both plaintiff and defendant corroborated by witnesses, so that their credibility was an important consideration. We cannot say the verdict was against the great weight of the evidence.
Defendant's other contentions have no merit and need no discussion.
Judgment affirmed, with costs.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred.